Citation Nr: 9934141	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of the appropriate rating for service-connected 
residuals of a low back injury, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


REMAND

The veteran had active service from August 1942 to October 
1945.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1994 
rating decision of the Detroit, Michigan Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 20 percent for the veteran's 
residuals of a low back injury.  

In an October 1996 decision, the Board determined that the 
evidence supported an assignment of a 40 percent disability 
evaluation for residuals of a low back injury.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veteran Claims (Court).  The Court, in a January 1999 
memorandum decision, determined that the Board decision did 
not adequately explain why the veteran's symptomatology did 
not satisfy the criteria for an evaluation in excess of 40 
percent under Diagnostic Code 5293 and failed to specifically 
consider the factors under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The Court vacated and remanded the case to the Board for 
further development and readjudication.  In a February 1999 
order, the Court modified the January 1999 memorandum 
decision to preserve the Board's decision granting a 40 
percent evaluation for residuals of a low back injury. 

The Board observes that last documented treatment of the 
veteran's service-connected residuals of a low back injury 
was in December 1993.  The VA's statutory duty to assist the 
veteran includes the duty to obtain all relevant VA treatment 
records as well as the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
disability will be a fully informed one.  VA has a duty to 
fully inform a veteran of the consequences of the failure to 
report for a scheduled examination.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without good cause fails to 
report for examination, the claim will be denied.  

Accordingly, in compliance with the Court's REMAND, this case 
is REMANDED for the following:

1.  The RO should request that the 
veteran provided the names and addresses 
of all health care providers who have 
treated him for his service-connected 
residuals of a low back injury since 
1993.  Upon receipt of this information, 
the RO should obtain and associate copies 
of the pertinent medical records with the 
claims file.

2.  .  The RO should schedule the veteran 
for orthopedic and neurologic 
examinations with appropriate 
examiner(s), to determine the nature, 
extent, and etiology of his current 
residuals of low back injury.  The RO 
should provide the examiner with the 
appellant's claims file, and the examiner 
should review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary should 
be conducted.  The examiner should 
identify all associated functional 
impairment attributable to the veteran's 
service-connected residuals of a low back 
injury in compliance with 38 C.F.R. 
§§ 4.40 and 4.45.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  Then, the RO should readjudicate the 
question of the appropriate rating for 
service-connected residuals of a low back 
injury, currently evaluated as 40 percent 
disabling.  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in compliance with the Court's 
January 1999 order, and the Board intimates no opinion, 
either factual or legal, as to the disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is so notified by the RO.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






